                Case 1:21-cv-10122 Document 1 Filed 01/25/21 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

                                               )
STEVEN J. FITZPATRICK, and                     )
CANDICE FITZPATRICK,                           )
     Plaintiffs,                               )
                                               )     COMPLAINT AND JURY CLAIM
v.                                             )
                                               )
UNITED STATES OF AMERICA,                      )              Civil Action No.
     Defendant.                                )
                                               )

                                       I.     PARTIES

          1.     The plaintiffs, Steven J. Fitzpatrick and Candice Fitzpatrick, husband and

wife, are individuals residing at 25 Bartley Street, #2, Wakefield, County of Middlesex,

Commonwealth of Massachusetts.

          2.     The defendant, the United States of America (“United States”), is the

appropriate defendant under the Federal Tort Claims Act.

                            II.    JURISDICTION AND VENUE

          3.     This Court has jurisdiction pursuant to the Federal Tort Claims Act (28

U.S.C. §2671, et seq.) and 28 U.S.C. §§1346(b)(1), for money damages as compensation

for loss of property and personal injuries that were caused by the negligent and

wrongful acts and omissions of employees of the United States Government while

acting within the scope of their offices and employment, under circumstances where the

United States, if a private person, would be liable to the plaintiffs in accordance with the

laws of the Commonwealth of Massachusetts and the United States of America.



{00390371.1 }                                  1
                Case 1:21-cv-10122 Document 1 Filed 01/25/21 Page 2 of 8




          4.     The plaintiffs have fully complied with the provisions of 28 U.S.C. § 2675

by presenting their claim to the appropriate agency within the United States Postal

Service (“USPS”), an agency of the executive branch of the United States, and the USPS

has failed to make a final disposition of the claim within six months.

          5.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because the

plaintiffs reside in this District, and the events and omissions giving rise to the claims

and losses occurred in this District.

                                         III.   FACTS

                                         A. The Accident

           6.    Shortly before 6:00 pm on February 25, 2020, the plaintiff, Steven J.

Fitzpatrick, was a restrained driver traveling southbound on South Street in Reading,

Massachusetts when a Postal Truck traveling in the opposite direction entered his lane

of traffic (the “Accident”).

           7.    The Postal Truck, operated by USPS employee Robert T. McCanus

(“McCanus”), struck the front, driver’s side of Steven J. Fitzpatrick’s vehicle.

           8.    McCanus was acting within the scope of his employment as a federal civil

service employee with the USPS, an agency of the United States, at the time of the

Accident.

           9.    The Reading Police Department arrived at the scene and reported that

Steven J. Fitzpatrick’s vehicle was in his lane of travel upon arrival at the scene. A true

and accurate copy of the Motor Vehicle Crash Report is attached as Exhibit 1.




{00390371.1 }                                   2
                Case 1:21-cv-10122 Document 1 Filed 01/25/21 Page 3 of 8




                                   B.     Plaintiff’s Injuries

          10.    Steven J. Fitzpatrick suffered the immediate onset of pain to his left

shoulder, neck and lower back.

          11.    Steven J. Fitzpatrick was transported from the scene of the Accident via

ambulance to the Winchester Hospital Emergency Department.

          12.    By the time he arrived at the hospital, Steven J. Fitzpatrick also developed

a headache as a result of the Accident.

          13.    At the hospital, Steven J. Fitzpatrick received treatment for his injuries,

including an x-ray for his left elbow and arm.

          14.    Following his discharge from the hospital, Steven J. Fitzpatrick received

follow up medical care from his primary care physician for acute bilateral low back

pain, neck pain, acute pain of his left shoulder, and a muscle contraction headache.

          15.    He subsequently began a course of physical therapy for the injuries he

sustained as a result of the Accident, including strain of the muscle, fascia and tendon

of the lower back and ongoing pain in his left shoulder.

          16.    Steven J. Fitzpatrick’s physical therapy treatment was interrupted by the

COVID-19 pandemic, but he returned to physical therapy in January 2021 for ongoing

strain of the muscle, fascia and tendon of the lower back as a result of the Accident.

          17.    His medical treatment remains ongoing.

          18.    Steven J. Fitzpatrick was out of work for three days following the

Accident, returning to light duty the following week.




{00390371.1 }                                   3
                Case 1:21-cv-10122 Document 1 Filed 01/25/21 Page 4 of 8




          19.    As a direct result of the Accident, Steven J. Fitzpatrick was caused to incur

$6,789.86 in medical expenses which sum is accruing due to his ongoing medical

treatment.

          20.    Prior to the Accident, Steven J. Fitzpatrick was in good health,

functionally independent and was fully capable of working at his full capacity and not

dependent on the care of others.

          21.    Steven J. Fitzpatrick provided care, love, support, companionship and

affection toward his wife, Candice Fitzpatrick.

          22.    As a result of the Accident, Steven J. Fitzpatrick was unable to provide the

care, love, support, companionship and affection toward his wife, Candice Fitzpatrick.

                             C.     Denial of Claim by the USPS

          23.    On May 12, 2020, Steven Fitzpatrick served a Standard Form 95 Claim for

Damage, Injury or Death upon the USPS in accordance with the Federal Torts Claim Act

for the sum certain of $40,000. A true and accurate copy of the Claim Form is attached

as Exhibit 2.

          24.    On May 12, 2020, Candice Fitzpatrick served a Standard Form 95 Claim

for Damage, Injury or Death upon the USPS in accordance with the Federal Torts Claim

Act for the sum certain of $10,000. A true and accurate copy of the Claim Form is

attached as Exhibit 3.

          25.    The USPS received the Claims on June 11, 2020.

          26.    On January 13, 2021, the plaintiffs forwarded additional documentation

requested by the USPS documenting their damages.

{00390371.1 }                                   4
                Case 1:21-cv-10122 Document 1 Filed 01/25/21 Page 5 of 8




          27.    More than six months have elapsed from the date the USPS received the

plaintiffs’ claims, and the USPS has failed and otherwise refused to fully adjudicate the

claim.

                                         COUNT I
                     (Negligence – Steven J. Fitzpatrick v. United States)

          28.    The plaintiffs incorporate by reference paragraphs 1 through 27 of the

Complaint and Jury Claim as if fully set forth herein.

          29.    McCanus was acting within the scope of his employment by the USPS, an

agency of the United States, where the United States, if it were a private person, would

be liable to plaintiffs in accordance with the laws of the Commonwealth of

Massachusetts.

          30.    Under Massachusetts law, a claim for negligence requires that the

defendant owe the plaintiff a legal duty, the defendant breached that duty, and the

defendant’s breach proximately caused damages to the plaintiff.

          31.    McCanus owed a legal duty of care to Steven J. Fitzpatrick as a fellow

motorist.

          32.    McCanus breached the duty owed to Steven J. Fitzpatrick when he

entered Steven J. Fitzpatrick’s lane of travel and struck Steven J. Fitzpatrick’s motor

vehicle.

          33.    As a direct and proximate result of the aforesaid negligent acts by

McCanus, Steven J. Fitzpatrick was caused to suffer, and continues to suffer, from




{00390371.1 }                                  5
                Case 1:21-cv-10122 Document 1 Filed 01/25/21 Page 6 of 8




personal injuries, pain and suffering, and has incurred past and will incur future

medical expenses.

          34.    The United States is liable for the negligent acts of McCanus, an employee

of the USPS, an agency of the United States, acting within the scope of that

employment.

          WHEREFORE, the plaintiff, Steven J. Fitzpatrick, hereby demands that judgment

enter on his behalf and against the defendant, the United States, in the amount of

$40,000.00, the sum certain presented to the USPS pursuant to the provisions of the

Federal Torts Claim Act.

                                        COUNT II
                 (Loss of Consortium – Candice Fitzpatrick v. United States)

          35.    The plaintiffs incorporate by reference paragraphs 1 through 34 of the

Complaint and Jury Claim as if fully set forth herein.

          36.    McCanus was acting within the scope of his employment by the USPS, an

agency of the United States, where the United States, if it were a private person, would

be liable to plaintiffs in accordance with the laws of the Commonwealth of

Massachusetts.

          37.    Under Massachusetts law, a claim for loss of consortium requires that the

plaintiff’s spouse be injured by the defendant’s negligent action, causing the plaintiff to

suffer the loss of love, society, affection, companionship, and sexual relations of the

spouse.




{00390371.1 }                                  6
                Case 1:21-cv-10122 Document 1 Filed 01/25/21 Page 7 of 8




          38.    At all times material hereto, Candice Fitzpatrick has been, and continues

to be the wife of Steven J. Fitzpatrick.

          39.    At all times during Candice Fitzpatrick’s marriage to Steven J. Fitzpatrick

prior to February 25, 2020, Steven J. Fitzpatrick was in good health, active, functionally

independent, worked fulltime and was fully capable of working and earning income,

was not dependent on others for his activities of daily living and provided care, love,

support, companionship and affection for and toward Candice Fitzpatrick.

          40.    As a result of the negligent acts of McCanus, as heretofore described,

Candice Fitzpatrick was caused to suffer loss of consortium, loss of society, loss of

affection, loss of assistance and loss of sexual enjoyment, all to the detriment of her

marital relationship with Steven J. Fitzpatrick.

          41.    All of Steven J. Fitzpatrick’s injuries and damages, as heretofore described,

were caused solely and proximately by the negligence of McCanus.

          42.    The United States is liable for the negligent acts of McCanus, an employee

of the USPS, an agency of the United States, acting within the scope of that

employment.

          WHEREFORE, the plaintiff, Candice Fitzpatrick, hereby demands that judgment

enter on her behalf against the defendant, the United States, in the amount of

$10,000.00, the sum certain presented to the USPS pursuant to the provisions of the

Federal Torts Claim Act.




{00390371.1 }                                  7
                Case 1:21-cv-10122 Document 1 Filed 01/25/21 Page 8 of 8




                                        JURY DEMAND

          The plaintiffs, Steven J. Fitzpatrick and Candice Fitzpatrick, claim a trial by jury

on all counts so triable.

                                      STEVEN J. FITZPATRICK, and
                                      CANDICE FITZPATRICK,
                                      By their attorneys,

                                      /s/ Sarah E. Eckert
                                      SETH H. HOCHBAUM - BBO NO. 568118
                                      SARAH E. ECKERT – BBO NO. 688894
                                      REGNANTE STERIO LLP
                                      Edgewater Office Park
                                      401 Edgewater Place, Suite 630
                                      Wakefield, MA 01880-6210
                                      shochbaum@regnante.com
                                      seckert@regnante.com
                                      (781) 246-2525

Dated: January 25, 2021




{00390371.1 }                                   8
